SENTENCIA
El apelante Juan López López fue acusado y convicto por el delito de recibo de bienes apropiados ilegalmente. Art. 168 del Código Penal, 33 L.P.R.A. see. 4274. Incon-forme, apela ante este Tribunal y señala que erró el tribu*288nal de instancia al declarar sin lugar una moción de supre-sión de evidencia que presentó el día del juicio. El apelante argumenta que la prueba de cargo era inadmisible ya que había sido obtenida como resultado de un registro y alla-namiento sin tener una orden judicial.
Resolvemos que el error señalado no fue cometido y con-firmamos la sentencia apelada.
I
La prueba de cargo consistió del testimonio del perjudi-cado y de uno de los agentes que intervinieron. De acuerdo con la exposición narrativa de la prueba, al Sr. Francisco Peralta Pérez le hurtaron su vehículo, Mitsubishi Mirage Technica de 1986, de las inmediaciones de la Parada 25 en Santurce el 17 de junio de 1987 en horas de la madrugada.
Poco tiempo después, el agente Juan Díaz Rosario, quien trabajaba en la División de Vehículos Hurtados de la Policía, arrestó al apelante en el sector Río Plantation de Bayamón. Según su testimonio, para esa fecha se encon-traba en compañía del sargento Milton Colón en un vehí-culo oficial no rotulado por el mencionado sector en busca de una dirección. La gestión que realizaban no estaba re-lacionada con el hurto del vehículo del señor Peralta.
Mientras discurrían por la Calle Principal de Río Plantation, el agente Díaz Rosario observó a dos (2) individuos al lado de una residencia “bregando” con un Mitsubishi blanco que tenía el bonete levantado. E.N.P., pág. 2. El agente identificó al apelante López López como la persona que se encontraba en el lado derecho del vehículo traba-jando con el motor. El otro resultó ser Antonio Birriel Arriaga. Cuando los hombres notaron la presencia del auto oficial, López López tiró la llave que tenía en la mano, lo que le pareció sospechoso al agente Díaz Rosario. Enton-ces, éste le dijo al Sargento Colón: “vira atrás que aquellos individuos están bregando con aquél auto.” E.N.P., pág. 2. *289El sargento viró en la Calle 5 y, al dirigirse de nuevo al lugar, ambos individuos salieron corriendo. E.N.P., pág. 2. López López corrió hacia la vía pública y se quedó en la esquina de la Calle Principal y la Calle 5 junto a un “gru-pito” de personas. Birriel Arriaga se metió en una residen-cia en la Calle 5. E.N.P., pág. 3.
Como consecuencia de las sospechas que levantó la con-ducta de Birriel Arriaga y López López, los agentes se dirigieron a un rudimentario “taller de mecánica” sin techos ni paredes donde se encontraba el auto. El solar no estaba cercado y tenía libre acceso a la vía pública. Una vez se acercaron al vehículo, se percataron de que a pesar de ser un modelo reciente “tenía gomas viejas, estaba desmante-lado por dentro, no tenía asientos, ni consola, le habían extraído el radio, las cerraduras estaban forzadas” y no tenía puertas. E.N.P., pág. 3. Al lado del Mitsubishi había una camioneta donde se encontraban las piezas que le fal-taban al auto.
Como el Mitsubishi todavía tenía la tablilla en su lugar, el agente Díaz Rosario pidió por radio a la comandancia de Bayamón las referencias del número de licencia. Luego de que se confirmó que el vehículo había sido hurtado ese mismo día por la madrugada en Santurce, se procedió al arresto de ambas personas. Birriel Arriaga le admitió al agente Díaz Rosario que él había hurtado el vehículo y que se lo llevó a López López para que se lo desmantelara por trescientos dólares ($300).(1)
La defensa no aportó-prueba alguna, pero solicitó luego del . desfile de la prueba de cargo que se suprimiera la evi-dencia incriminatoria por haber sido ocupada ilegalmente y ser el fruto de un allanamiento irrazonable. El tribunal *290de instancia denegó la solicitud y encontró culpable(2) al acusado del delito imputado. Más tarde fue sentenciado a cumplir una pena de tres (3) años de presidio. De dicha sentencia apela ante este Tribunal.
De la exposición narrativa de la prueba se desprende que el arresto del apelante se realizó luego de que la Poli-cía tuvo certeza de la comisión de un delito y motivos fun-dados para creer que el apelante lo había cometido. La con-troversia se reduce únicamente a determinar si la Policía efectuó un allanamiento ilegal al acercarse al lugar donde se encontraba el vehículo hurtado sin tener una orden judicial.
II
Del testimonio del agente se desprende que el automóvil hurtado se encontraba en el curtilage de la residencia de López López. El curtilage es la zona compuesta por el te-rreno y estructuras accesorias que junto a la casa constitu-yen una unidad de vivienda. A pesar de que esta zona tam-bién goza de protección constitucional contra registros y allanamientos, la mera incursión de los agentes del orden público dentro de esta zona no constituye por sí solo un registro o allanamiento irrazonable. Pueblo v. Torres Resto, 102 D.P.R. 532, 534 (1974); Pueblo v. Álvarez Solares, 95 D.P.R. 789, 795 (1968).
Recientemente, en Pueblo v. Rivera Colón, 128 D.P.R. 672, 685 (1991), resolvimos que “[e]l análisis judicial para determinar si la entrada de los agentes constituye un re-gistro irrazonable dependerá de si la persona tiene una expectativa razonable de intimidad en esa zona”. En este caso, identificamos una serie de factores que los tribunales debían tomar en cuenta para determinar qué constituye *291una expectativa razonable de intimidad. Estos factores son:
1. El lugar registrado, o allanado.
2. La naturaleza y grado de intrusión de la intervención policíaca.
3. El objetivo o propósito de la intervención.
4. Si la conducta de la persona era indicativa de una expec-tativa subjetiva de intimidad.
5. La existencia de barreras físicas que restrinjan la entrada o la visibilidad al lugar registrado.
6. La cantidad de personas que tienen acceso legítimo al lu-gar registrado.
7. Las inhibiciones sociales relacionadas con el lugar registrado. Pueblo v. Rivera Colón, supra, págs. 684-685.
Reconocimos, sin embargo, que ninguno de estos facto-res es determinante y tqdos deben examinarse en conjunto.
Aplicando estos criterios al caso de autos, es evidente que los agentes del orden público no llevaron a cabo un registro o allanamiento irrazonable. Mientras transitaban por la calle principal de una urbanización, éstos observá-ron que el apelante estaba “bregando” con un automóvil en un lugar claramente visible y con libre acceso a la vía pública. Los agentes notaron que cuando los individuos se percataron de su presencia, el apelante tiró la llave con la que estaba trabajando. Como encontraron que esa activi-dad requería una investigación adicional, los agentes deci-dieron pasar nuevamente por la calle. Al verlos retornar, el apelante y el otro individuo salieron corriendo en distintas direcciones.
Como resultado de las sospechas que levantó esta con-ducta del apelante y de Birriel Arriaga, los agentes decidie-ron investigar y se acercaron a ese lugar, que era visible desde la carretera y al cual tenían libre acceso. El grado de intrusión de esa actuación fue mínimo. Esa hubiese sido la manera normal de acercarse para hablar con cualquier persona que se encontrase en ese lugar tan expuesto. El propósito de la intervención policíaca no fue efectuar un *292registro, sino investigar una actuación que razonablemente encontraron sospechosa. Una vez dentro de esa área, se limitaron primeramente a anotar la tablilla del automóvil desmantelado y a comunicarse con los cuarteles para iden-tificar al dueño del vehículo.
El apelante no puede alegar que tenía una expectativa razonable de intimidad en ese lugar. Éste no tenía ninguna barrera física que impidiera el acceso o la visibilidad de personas que pasaran por la calle. Esta situación, unida al hecho de que un sinnúmero de personas, tales como vende-dores o visitantes, tenía acceso legítimo a ese lugar, tiene el efecto de disminuir las barreras que impiden que cual-quier observador o transeúnte entrara allí. En consecuen-cia, no resulta objetable que la Policía pueda acercarse a un lugar accesible a cualquier persona para averiguar la identidad del dueño de un vehículo que está siendo des-mantelado en un lugar totalmente visible desde la vía pública.
Luego de comprobar mediante comunicación radiotele-fónica que el automóvil había sido hurtado, y teniendo mo-tivos fundados para creer que el. apelante se había apro-piado ilegalmente de él o que lo había recibido o transportado, procedieron a arrestarlo. En estas circuns-tancias, resolvemos que la Policía no llevó a cabo un regis-tro o allanamiento irrazonable al acercarse al automóvil. Dados los hechos particulares de este caso, la actuación de la Policía fue razonable. En esta situación factual, exigirle a los agentes del orden público la obtención de una orden de allanamiento antes de investigar brevemente una con-ducta sospechosa que ocurre frente a ellos en una zona aledaña a su propiedad abierta al público, y que no tiene signos evidentes que reflejen una expectativa razonable de intimidad, constituiría una restricción irrazonable del pa-trullaje preventivo que se lleva a cabo en todos los sectores del País. Véase Pueblo v. Ortiz Martínez, 116 D.P.R. 139, 144 (1985).
*293Por los fundamentos expuestos, se confirma la sentencia dictada por el Tribunal Superior, Sala de San Juan.
Así lo pronunció y manda el Tribunal y certifica el señor Secretario General Interino. El Juez Asociado Señor Ne-grón García emitió una opinión concurrente. El Juez Aso-ciado Señor Rebollo López disintió sin opinión escrita. La Juez Asociada Señora Naveira de Rodón emitió una opi-nión concurrente y de conformidad. El Juez Asociado Señor Alonso Alonso concurrió sin opinión escrita.
(Fdo.) Heriberto Pérez Ruiz Secretario General Interino

(1) Esta parte del testimonio es claramente inadmisible por ser prueba de refe-rencia, .pero no fue objetada por la defensa en el tribunal de instancia ni ahora en apelación. Esto no derrota la confirmación de la sentencia apelada, ya que aun si consideramos sua sponte este error como extraordinario (plain error), Regla 6 de Evidencia, 32 L.P.R.A. Ap. IV, el resto de la prueba presentada sostiene la convicción.


(2) Previamente el acusado había renunciado a su derecho a juicio por jurado.